ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of one count of first-degree assault, § 565.050, RSMo 1994, and one count of armed criminal action, § 571.015, RSMo 1994, for which he was sentenced as a prior offender to two concurrent terms of life imprisonment to be served consecutively with a previous, unrelated sentence. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential *536value. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).